Citation Nr: 1641168	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003, active duty for training (ACDUTRA) from June 2006 to September 2006 and active duty from February 2008 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a September 2010 Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Following this hearing, the Veteran's claims were remanded in June 2011.  The VLJ that held the September 2010 Board hearing is no longer employed by the Board and as such the Veteran was offered the opportunity in August 2014 to testify at another Board hearing.  The Veteran requested another Board hearing and the Board remanded the Veteran's claims in February 2015 in order to fulfil this request.  Thereafter, the Veteran testified at a July 2016 Board hearing before the undersigned VLJ in Fort Harrison, Montana.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's right ankle disability, specifically posterior tibialis tendinitis, Achilles tendonitis, meniscoid lesion and lateral collateral ligament sprain, is related to his active service.

2.  The Veteran's left ankle disability, specifically posterior tibialis tendinitis, attenuation of the anterior talofibular ligament and chronic sprain, is related to his active service.




CONCLUSIONS OF LAW

1. A right ankle disability, specifically posterior tibialis tendinitis, Achilles tendonitis, meniscoid lesion and lateral collateral ligament sprain, was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2. A left ankle disability, specifically posterior tibialis tendinitis, attenuation of the anterior talofibular ligament and chronic sprain, was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria
      
Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Analysis

The Veteran seeks entitlement to service connection for right and left ankle disabilities.  The Veteran has consistently reported a similar history related to his ankles. 

With respect to the right ankle, he has consistently reported that he injured his right ankle in 2002 during a parachute jump and has consistently referenced that this involved a hyperextension of the ankle.  The Board notes that the DD 214 for the Veteran's period of active service from January 2000 to January 2003 noted award of the Parachutist Badge.  The Veteran's report of the 2002 parachute jump injury was documented numerous times in the evidence of record.  For example, the Veteran reported such at the September 2010 and July 2016 Board hearings, in private medical records (a June 2009 letter from Alpine Physical Therapy, though the injury was noted as 2001), in VA treatment records and at multiple VA examinations, to include June 2010, July 2011, April 2015 and May 2015 examinations.  As a specific example of the Veteran's reported history, at the July 2016 Board hearing the Veteran referenced a 2002 parachute jump and stated that "I did a very improper peel off.  My feet weren't together.  I went down on my right knee and hyperextended the ankle.  The toe actually came up and touched my shin" and that "I knew it hurt.  I knew it was going to be a problem, but I never reported it because I had a job to do."    

With respect to the Veteran's left ankle, he has consistently reported that he injured his left ankle during his period of ACDUTRA from June 2006 to September 2006, specifically that he sprained his ankle.  This report was documented numerous times in the evidence of record.  For example, the Veteran reported such at the September 2010 and July 2016 Board hearings, in private medical records (a June 2009 letter from Alpine Physical Therapy), in VA treatment records and at multiple VA examinations, to include June 2010, July 2011, April 2015 and May 2015 examinations.  As a specific example of the Veteran's reported history, at the July 2016 Board hearing he referenced that during the ACDUTRA period of service that "the left ankle I sprained it very badly." 

What appears to be the only slight variance in the reported history is shown in the April 2009 VA examination report, in which the Veteran reported gradual onset of a bilateral ankle condition in 2008.  This slight variance, however, fits into the overall reported history from the Veteran, as while he has reported that he initially injured his right ankle during a 2002 parachute jump and injured his left ankle during ACDUTRA service in 2006, he also has consistently reported that, essentially, he experienced relatively minor ankle symptomatology prior to a 2008-2009 deployment to Iraq and that during and after this deployment he experienced more significant ankle symptomatology.  In this regard, the Board notes that the Veteran's DD 214 for his period of active service from February 2008 to March 2009 noted service in Iraq from April 2008 to February 2009.  
With respect to the Veteran's right ankle symptomatology following the reported 2002 parachute jump injury, a June 2009 letter from Alpine Physical Therapy stated that the Veteran reported that "he was doing 'pretty well' until he was on tour in Iraq in 2008" and a May 2012 VA Treatment Note stated that he "experienced off and on pain between 2002 and his most recent deployment in Iraq in 2008."  The June 2009 letter from Alpine Physical Therapy also stated that "[l]eft ankle pain is related to an ankle sprain [the Veteran] suffered while in military school [during ACDUTRA].  He states that his left ankle symptoms worsened when he was deployed to Iraq in 2008" and on the Veteran's April 2010 VA Form 9 it was noted that following the reported 2006 left ankle injury "[w]ithin a week the condition improved but it was consistently aggravated" during his Iraq service.  Other evidence of record included similar information.  For example, the Veteran referenced his right and left ankles and stated "both conditions...were fairly quiet all the way until I deployed to Iraq in 2008" (September 2010 Board Hearing), "that he was doing fine when he went to Iraq and then every thing got worse during his deployment.  He states that his ankle condition was aggravated during his deployment" (May 2015 VA Ankle Conditions Disability Benefits Questionnaire (DBQ)), that between the reported 2002 right ankle injury and 2006 left ankle injury "and my service in Iraq, the effects were minimal.  Nu[i]sances, nothing more" (August 2015 Veteran Statement) and that he had periodic problems with his ankles between 2002 and 2008 and that "[t]he lingering effects of both injuries were fairly minor...up until I deployed, it was annoying, but not something I would complain about" (July 2016 Board Hearing).  

In addition, the Veteran's service treatment records (STRs) are limited in number and do not include a separation examination report from the Veteran's January 2000 to January 2003 period of service, or an entrance or separation examination report from his June 2006 to September 2006 ACUDTRA service or February 2008 to March 2009 active duty service.  Of record is a January 2008 Pre-Deployment Health Assessment, on which the Veteran noted that his health was very good and only reported a dental problem.  This form supports the Veteran's report that prior to his 2008-2009 deployment to Iraq his ankle symptomatology was relatively minor.

As referenced, the Veteran reported that that during and after his 2008-2009 deployment to Iraq he experienced more significant ankle symptomatology.  For example, he reported that his right ankle pain and left ankle symptoms worsened during his 2008-2009 Iraq deployment (June 2009 letter from Alpine Physical Therapy), that following the reported 2002 right ankle injury "he had pain again in 2008 in Iraq" and that following the 2006 left ankle injury "it got worse in Iraq" (June 2010 VA Examination Report), that "by the time I came back, both ankles had trouble bearing weight" (September 2010 Board Hearing) and that he "[i]njured the right ankle during a parachute jump in 2002.  States after his deployment to Iraq in 2008 it became worse" and that he "[i]njured the left ankle 07/06 when he sprained his ankle.  This also became worse after his deployment to Iraq in 2008" (July 2011 VA Examination Report).

Also of record is an August 2015 statement from the Veteran's former First Sergeant, who referenced that prior to his Iraq service the Veteran "completed all physical aspects of mobilization," but that "[u]pon his return from Iraq...[he] was unable to completed the require[d] two-mile physical fitness test run."  Also, an August 2015 statement from the Veteran's father described the Veteran as participating in outdoor activities such as hiking, rock climbing and kayaking prior to his Iraq service, but that the Veteran's "complaints about his ankle pain...were frequent after coming back.  The ankles remain a source of complaint to date" and that "[t]he distance [the Veteran] can walk with ankle braces does not begin to compare with his abilities before serving his country in Iraq."  The Veteran's father offered similar testimony at the July 2016 Board hearing and additionally reported receiving a phone call from the Veteran while he was in Iraq and that the Veteran reported that "[h]e jumped out of the Humvee and his ankle collapsed.  In extreme pain, he feel to his knees" and that in a separate phone call the Veteran "told me he was having a hard time getting out of bed in the morning and getting his feet going."  

With respect to the Veteran's Iraq service, various evidence of record described the reported physical nature of his deployment.  In an August 2015 statement, the Veteran stated that "[o]n deployment I worked in public affairs...I gathered content.  My job was to tell the story of what my fellow soldiers did...My medium was photography."  The Board notes that the Veteran's DD 214 for his period of active service from February 2008 to March 2009 noted his Primary Specialist as Journalist.  The Veteran variously reported that during this deployment, he frequently went "outside the wire" in the course of his duties and that such required him to carry a significant amount of weight.  For example, he stated that "[w]hile being deployed I carried approximately 120 [pounds] sometimes up to 4-5 times per week.  Usually it was every 2-3 days carrying the weight anywhere from 4-10 hours per day" (March 2009 Veteran Statement), that "[o]ver the course of the year, I was on missions outside the wire just about every other day, carrying my full combat load -- the standard combat load, plus camera gear...So that was an additional 20 to 30 pounds, depending on the mission" (September 2010 Board Hearing), that he "[w]ent out on 80 missions outside the wire.  Very intense" (September 2011 Vet Center Military History Form), that he "accompanied a variety of units on missions outside the wire 3 [times]/week on average" (October 2011 VA Form 21-0781 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder), that he "[d]escribed all the weight he carried on his body...Hard on the joints" (February 10, 2012 Vet Center Record) and that "[a]t minimum, I would spend 3 days per week outside the wire, with my full load" (August 2015 Veteran Statement).  

The Veteran also provided additional similar testimony at the July 2016 Board hearing regarding the reported physical nature of his deployment, to include stating that "I think I had besides R&R, I had one day off the entire deployment."  See July 2016 Board Hearing Transcript, pages 6-7.  Moreover, the previously referenced August 2015 statement from the Veteran's former First Sergeant stated that the Veteran's "duties included, but were not limited to traveling 'outside the wire' and walking on patrol with combat units, documenting their deployment with photographs and written stories" and that he "went out on no less than eighty of these patrols during his time in Iraq."  In addition, in an August 2015 statement, the Veteran stated that "[t]o sum up, I deployed to Iraq a fit, healthy young man with a history of moderate ankle injuries" and that "[a]fter most of a year on combat operations, I returned to find my ankles couldn't bear weight."  

As referenced above, the STRs of record are limited in number and do not include a separation examination report from the Veteran's January 2000 to January 2003 period of service, or an entrance or separation examination report from his June 2006 to September 2006 ACUDTRA service or February 2008 to March 2009 active duty service.  There are also no contemporaneous STRs documenting the right or left ankle injuries reported from 2002 and 2006, respectively.  In this regard, however, the Veteran has reported that he did not seek medical attention following the reported ankle injuries.  At the June 2010 VA examination report noted that following the reported 2002 right ankle injury the Veteran "had paratrooper mentality and didn't do anything about it at time of original injury" and following the reported 2006 left ankle injury that he "[n]ever went to 'sick call'."  The lack of reporting following these reported injuries was also referenced at the September 2009 and July 2016 Board hearings, where the Veteran reported that he did not report these injuries because he "had a job to do" and that "the mission came first."          

What appears to be the only STR of record from the Veteran's service in Iraq is a Post-Deployment Health Assessment that was completed in January 2009.  This form contains what appears to be conflicting information.  One question instructed that "[f]or any of the following symptoms, please indicate whether you went to see a healthcare provider...were placed on quarters...or given light/limited duty...and whether you are still bothered by t[he] symptom now."  In response, the Veteran reported no to being still bothered by "[s]wollen, stiff or painful joints."  A separate portion of the form, under the heading of Health Care Provider Only, stated "Post-Deployment Health Care Provider Review, Interview, and Assessment."  Under this section, it was noted that the Veteran had medical or dental problems that developed during this deployment and that these problems were still bothering him now.  It was also noted that the Veteran currently had questions or concerns about his health and specifically listed was "[j]oint pain."  Upon review, this Post-Deployment Health Assessment therefore indicates that while the Veteran reported not being bothered by swollen, stiff or painful joints, he reported to the reviewing health care professional that he developed a medical or dental problem during deployment that still bothered him and that he had questions or concerns about his joint pain.

The Veteran initially applied for entitlement to service connection in March 2009, requesting service connection for a bilateral ankle condition.  His claim was submitted on a form that was dated by him March 4, 2009, which was prior to his separation from his last period of active service on March 5, 2009.  The fact that this claim was submitted contemporaneous to his service indicates that the Veteran was experiencing ankle symptomatology while in service.  

Since the March 2009 claim and throughout the course of the appeal, the Veteran has reported, essentially, a continuity of ankle symptomatology since separation from his last period of active service.  For example, in the November 2009 notice of disagreement, the Veteran stated that "I continue to have the greatest difficulty with my...[bilateral] ankles."  On the April 2010 VA Form 9, it was stated that "the [V]eteran continues to experience continuity of symptomatology as his ankles will give away while working."  At the September 2010 Board hearing, the Veteran's representative referenced "the current symptoms that [the Veteran] has had since tha[t] injury on active duty."  In a December 2015 statement from the Veteran's representative, it was stated that the Veteran "has been consistent in his statements of initial injuries, self-treatment and the feel of pain for the past six years."  At the July 2016 Board hearing, the Veteran, in response to direct statements from the VLJ, indicated that he has had symptoms ever since his active service.  See July 2016 Board Hearing Transcript, pages 18, 21.

Throughout the course of the appeal, the Veteran was afforded multiple VA examinations and multiple VA opinions were obtained.  For the reasons that follow, the Board finds all of those examination reports and opinions to be of no probative value.

The Veteran was initially afforded a VA general medical examination in April 2009.  It was noted that the Veteran currently complained of constant bilateral ankle pain with flare ups.  An accompanying x-ray report of the bilateral ankles was noted to be within normal limits.  An assessment was included that stated that "[c]linical evidence indicates full range of motion with complaints of pain.  Current radiology report is negative" and "[e]tiology of subjective complaints of pain with full [range of motion unclear].  No diagnosis possible."
Following this examination, the Veteran submitted the previously referenced June 2009 letter from Alpine Physical Therapy.  Portions of this letter were discussed above.  The Veteran's history was noted and findings upon clinical examination were also noted.  Regarding the right ankle, it was noted that "[c]learly, the diagnosis of Achilles' tendonosis is consistent with the history" and that "[d]iagnosis of the right ankle: The [Veteran's] history and clinical examination are consistent with the diagnosis of Achilles' tendonosis."  Regarding the left ankle, it was noted that clinical examination revealed "tenderness in the anterior talofibular ligament" and "marked hypomobility in the cubo-third cuneiform joint" and that "[b]oth of these findings are consistent with his historical recollection of having sprained his ankle while in military school."  The letter also stated "[d]iagnosis of the left ankle: The [Veteran's] history and clinical examination are consistent with the diagnosis of ankle sprain."

Following receipt of this private medical record, an addendum opinion was requested to address whether the Veteran had a current diagnosis related to the bilateral ankles.  An opinion was obtained in July 2009 (from the examiner who conducted the April 2009 VA examination) that stated "STRs are silent for complaints of or treatment for a bilateral ankle condition," "[n]o clinical or diagnostic evidence of claimed condition" and "Physical Therapy notes from Alpine physical therapy are silent for complaints or...treatment for a bilateral ankle condition."  Reviewing this opinion, it is based on an inaccurate factual premise.  As to the "silent" STRs, as referenced above, the January 2009 Post-Deployment Health Assessment included a report from the Veteran to a medical professional regarding concern about joint pains, which based on the Veteran's other lay statements, can reasonably be construed to include his ankles.  In addition, as noted, the Veteran's initial March 2009 claim was dated by the Veteran, and thus presumably completed, while he was still on active duty and also indicates a complaint for a bilateral ankle condition.  Moreover, the opinion referenced physical therapy notes from Alpine physical therapy as being silent for complaints or treatment related to the Veteran's ankles, but failed to address the June 2009 letter from that provider that did address and provided diagnoses related to the Veteran's ankles, as outlined above.  As such, this opinion was based on an inaccurate factual premise and is therefore afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").

The Veteran was afforded another VA examination in June 2010 and an opinion was requested that addressed, essentially, whether the Veteran had bilateral ankle disabilities and if so, whether they were related to his active service.  The examination report noted that the Veteran reported bilateral ankle pain.  An opinion was provided of "normal" left and right ankle exam and "[n]o diagnosis for" left and right ankle symptoms.  The examination report also noted that the Veteran's claims file was reviewed and that it was "silent for any claim of [left] or [right] ankle condition."  Also referenced was the January 2009 Post-Deployment Health Assessment and that such had "no mention of ankle pain/condition."  Reference was also made to the portion of that form, discussed above, where the Veteran reported no to being still bothered by swollen, stiff or painful joints.  No reference, however, was made to the portion of the form, outlined above, in which the Veteran reported to a medical professional concern about joint pains, which the Board has construed to encompass the ankles.  As such, this examination report, which did not provide an opinion as to direct service connection, was also based on an inaccurate factual premise and is therefore afforded no probative value.

In June 2011, the Board remanded the Veteran's' claims for a new VA examination and an opinion that identified any bilateral ankle disabilities and addressed, in part, direct service connection.  The remand directives specifically noted that such examination be conducted "by a physician knowledgeable in orthopedics."  

The Veteran was subsequently afforded a VA examination in July 2011 by Dr. G.N.  The examination report noted complaint of bilateral ankle pain.  Bilateral ankle x-rays were noted to be negative.  It was stated that "[n]o diagnosis for claimed ankle condition.  Subjective report only.  No objective findings."  A negative opinion was provided as to direct service connection (related to bilateral ankle pain) and a rationale was provided that stated "C-file silent for ankle complaints, treatments, conditions" and referenced "[n]o complaints of ankle pain until 2009," which presumably was a reference to after the Veteran's active service ended in 2009.  Under a section that outlined various evidence of record, reference was again made to the portion of the January 2009 Post-Deployment Health Assessment where the Veteran reported no to being still bothered by swollen, stiff or painful joints and no reference was made to the portion of the form in which the Veteran reported to a medical professional concern about joint pains.  Moreover, the statement that "C-file file silent for ankle complaints" appears to improperly ignore the Veteran's various lay testimony as to experiencing bilateral ankle symptomatology during service.  As such, this examination report and negative opinion was also based on an inaccurate factual premise and is therefore afforded no probative value.

The Veteran was afforded another VA examination in April 2015, which was conducted by a Nurse Practitioner.  Initially, this examination does not comply with the June 2011 Board remand, which specifically stated that the "[t]he Veteran should be accorded an examination by a physician."  In any event, an Ankle Conditions DBQ was completed and a diagnosis was noted, for the left side, of minimal attenuation of anterior talofibular ligament and sprain and, for the right side, of meniscoid lesion related to injury of anterior talofibular ligament.  Bilateral ankle pain was reported.  Referenced were the results of a May 2012 right ankle MRI.  Complete results of such test were available as part of VA treatment records and noted an impression of "[m]eniscoid lesion related to chronic injury of the anterior talofibular ligament."  Also referenced were the results of an October 2013 left ankle MRI.  Complete results of such test were also available as part of VA treatment records and noted an impression of "[m]inimal attenuation of the anterior talofibular ligament and chronic sprain."  A negative opinion was provided that only addressed the Veteran's right ankle (no opinion was provided addressing the left ankle).  The rationale for this opinion was not entirely clear, but appeared to reference in part that, essentially, there were no STRs that documented any ankle complaints.  In this regard, a section of the opinion outlined various evidence of record and reference was again made to the portion of the January 2009 Post-Deployment Health Assessment where the Veteran reported no to being still bothered by swollen, stiff or painful joints and no reference was made to the portion of the form in which the Veteran reported to a medical professional concern about joint pains.  Moreover, the examiner again did not appear to consider the Veteran's lay testimony as to experiencing bilateral ankle symptomatology during service, instead focusing on the purported lack of STR documentation of such (which based on the mistaken reference to the January 2009 Post-Deployment Health Assessment discussed, was incorrect).   As such, this examination report and negative opinion was also based on an inaccurate factual premise and is therefore afforded no probative value.

In light of the April 2015 VA examination not being conducted by a physician as directed by the June 2011 Board remand, another VA examination was completed in May 2015 and an Ankle Conditions DBQ was completed by Dr. N.N.  An addendum opinion was subsequently obtained by this provider in July 2015 that provided the same discussion as provided in the May 2015 DBQ, but which contained explicit opinions as to direct service connection.  As such, the May 2015 DBQ and July 2015 opinion will be discussed together.  

The DBQ noted a diagnosis of right sided lateral collateral ligament sprain (chronic/recurrent).  No diagnosis was noted for the left side.  It was noted that the Veteran reported "he is in excruciating pain after a one mile walk."  A negative opinion was provided as to direct service connection for the right and left ankles.  

The rationale for the right ankle opinion stated in part that "[t]here is no evidence that the [V]eteran sustained any right ankle injury while in service" and "[t]here is no documentation that there was any ankle complaints until after his return from Iraq."  Reference was made to the January 2009 Post-Deployment Health Assessment and that "[V]eteran indicated no joint pain" and "denied joint pain."  These statements are contradicted by the evidence of record, as again the Veteran's lay testimony as to experiencing bilateral ankle symptomatology during service were improperly ignored and no reference was made to the portion of the January 2009 Post-Deployment Health Assessment in which the Veteran reported to a medical professional concern about joint pains.  In addition, the rationale stated that "[t]here is no evidence of medical care for an ankle condition other than an acute sprain of the left ankle Aug 2009...until Sept 2011."  This is also contradicted by the evidence of record.  Medical evidence dated prior to September 2011 regarding the Veteran's ankles, as discussed above, included the June 2009 letter from Alpine Physical Therapy and April 2009, June 2010 and June 2011 VA examination reports.  In addition, VA treatment records dated in April 2009 referenced the Veteran reporting ankle pain.  Moreover, the rationale stated that the Veteran "did not describe overly physical activities as a photojournalist while in Iraq."  This is also contradicted by the evidence of record because, as outlined above, various evidence of record described the reported physical nature of his deployment.

The rationale for the negative left ankle opinion similarly stated that "[t]here is no documentation of a left ankle condition while during [active duty] time," stated that the Veteran "[d]oes not report overly vigorous activities while in Iraq," also referenced the January 2009 Post-Deployment Health Assessment in the same manner as the right ankle rationale and stated "[f]irst evidence of medical care for the left ankle is Aug 2009."  These statements are also contradicted by the mostly the same evidence of record discussed above regarding the right ankle opinion.  

Overall, for the various reasons outlined, the May 2015 DBQ and July 2015 opinion were also based on an inaccurate factual premise and are therefore afforded no probative value.

Following the submission of a Veteran statement and statements from the Veteran's father and former First Sergeant in August 2015, which were previously discussed, an addendum opinion was requested from Dr. N.N. as to whether such evidence changed the examiner's prior opinion.  An opinion was provided in October 2015 that stated that the new evidence did not change the previous opinion for either ankle.  The opinion is problematic largely for the same reasons as the examiner's previous opinion.  It again referenced that "[t]here are no medical reports of ankle issues while being deployed and no medical records for ankle problems of over two years after the [V]eteran retur[ne]d from deployment."  Based on the same evidence previously discussed, this statement is inaccurate and contradicted by the evidence of record and also again improperly ignores the Veteran's lay testimony.  Again, as this opinion was also based on an inaccurate factual premise, it is therefore afforded no probative value.

Beyond the various VA examination reports and opinions outlined above, also of record are various relevant VA treatment records.  

The initial VA treatment record following the Veteran's last period of active service was dated Apri 23, 2009 and noted that the Veteran reported "0/10" current pain level for various joints, to include the ankles.  It was noted that "when weather is good, he is pain free" and that since the April 2009 VA examination "with the better weather he has had less joint pain."  Under the review of systems section, it was noted that the Veteran reported painful joints, to include the ankles.  Full range of motion for the ankles was noted upon physical examination and an assessment was included of "[s]ubjective complaints of joint pain in...ankles but normal exam."  An April 30, 2009 VA treatment note noted that the Veteran "is here to establish care and be seen a[bo]ut his joint pains" and that "both ankles hurt, but this is not so severe at this time."  An assessment was noted of joint pains.  

Subsequent VA treatment records included an August 2011 orthopedic consult from an orthopedic surgeon.  It was noted that the Veteran had "a 10 y[ea]r history of right foot and ankle pain following a poor parachute landing" and upon physical examination the right posterior tibialis tendon and Achilles tendon at attachment were tender to palpation.  An impression was noted of "[r]ight foot and ankle pain - chronic service related" and "[c]hronic right [p]osterior tibialis and Achill[e]s tendonitis."  A podiatry consult was requested.  The subsequent September 2011 VA podiatry consult, from podiatrist K.K. noted complaint of bilateral ankle pain "that has been ongoing for several years" and that the Veteran "states RIGHT ankle injury occurred initially in 2002 following parachute landing (hyperextension) and his LEFT ankle pain began approx[imately] 2005 with an[] inversion injury."  It was noted that the Veteran "thinks a large part" of his left ankle pain "is due to compensatory ambulation from RIGHT ankle pain."  An assessment was noted of posterior tibialis tendinitis and Achilles tendinitis on the right and ankle pain, chronic, compensatory on the left.      

A May 2012 VA surgery consult noted a chief complaint of right ankle pain and stated that the Veteran "relates in 2002 he was a paratrooper who injured his right ankle in a jump.  At that time the [Veteran] didn't think much of it" and that the Veteran "experienced off and on pain between 2002 and his most recent deployment to Iraq in 2008 until 2009."  An assessment was noted of "[p]ost-traumatic subtalar arthritis from previous talus lateral process [fracture] of right foot" and "[p]ossible radiculopathy also causing pain in the right lower extremity."  An MRI was ordered of the right ankle.  As referenced above, May 2012 MRI results for the right ankle included an impression of "[m]eniscoid lesion related to chronic injury of the anterior talofibular ligament."     

Subsequent VA treatment records from podiatrist K.K. included a November 2012 note stating that upon physical examination, the medial aspect of the left foot along the course of the posterior tibial tendon was tender to palpation.  An assessment was noted of posterior tibialis tendinitis "now [l]eft [greater than] right" and "Achilles tendinitis, - resolving RIGHT."   An October 2013 VA treatment note from the same provider included the same assessment and also ordered an MRI of the left ankle.  As referenced above, such results noted an impression of "[m]inimal attenuation of the anterior talofibular ligament and chronic sprain."  An October 2014 VA treatment note from podiatrist K.K. included the same assessment as the November 2012 and October 2013 notes and an additional assessment, reflecting the October 2013 MRI findings, of "[m]inimal attenuation of the anterior talofibular ligament and chronic sprain - left."  The most recent substantive VA treatment record of record is an October 2015 note from podiatrist K.K. that included the same assessment as the October 2014 note.       

Also, at the July 2016 Board hearing, the Veteran stated that, regarding his right ankle disability and whether such was related to the reported 2002 parachute jump injury, that "I actually specifically asked the podiatrist who diagnosed it about that, I guess methodology is the best word, whether that incident reflected what had happened to my ankle and he said that sounds like exactly what would cause that problem." 

Upon review of the evidence, the Veteran has consistently reported that he injured his right ankle in 2002 and his left ankle in 2006, that he experienced pain in his ankles during his 2008-2009 deployment to Iraq and that he has experienced pain in his ankles since that time.  The Veteran is competent to report experiencing bilateral ankle pain and the Board finds his reports to be credible.  In addition, the January 2009 Post-Deployment Health Assessment included a report from the Veteran to a medical professional regarding concern about joint pains, which based on the Veteran's other lay statements, can reasonably be construed to include his ankles.  The Board finds the in-service report of joint pains, construed to include the ankles, to be probative evidence in support of the Veteran's claim.  Similarly, the Board finds probative that the Veteran filed a claim for entitlement to service connection for a bilateral ankle disability contemporaneous with his discharge from his last period of active service.  As outlined above, the Board has found the various VA examination reports and opinions to be of no probative value.  In light of the previously discussed on-going symptoms since service related to the Veteran's ankles, the Board is unable to rationally disassociate the Veteran's current bilateral ankle disability with the symptomatology he had in service and the events therein.  

As such, the Board concludes that a right ankle disability, specifically posterior tibialis tendinitis, Achilles tendonitis, meniscoid lesion and lateral collateral ligament sprain, and a left ankle disability, specifically posterior tibialis tendinitis, attenuation of the anterior talofibular ligament and chronic sprain, are related to the Veteran's active service and that the bilateral ankle disabilities were incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Entitlement to service connection is therefore warranted and the claim is granted.


ORDER

Entitlement to service connection for a right ankle disability, specifically posterior tibialis tendinitis, Achilles tendonitis, meniscoid lesion and lateral collateral ligament sprain, is granted.

Entitlement to service connection for a left ankle disability, specifically posterior tibialis tendinitis, attenuation of the anterior talofibular ligament and chronic sprain, is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


